Citation Nr: 0513271	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-36 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.

This appeal to the the Board of Veterans' Appeals (Board) 
arises from a June 2002 rating decision in which the RO 
denied service connection for PTSD.  The veteran filed a 
notice of disagreement (NOD) in December 2002 and the RO 
issued a statement of the case (SOC) in December 2003.  The 
veteran filed a substantive appeal in December 2003. 

The Board notes that the RO originally denied service 
connection for PTSD, in a September 2000 rating decision, on 
the basis that the claim was not well grounded.  In April 
2001, the veteran sought to reopen his claim.  In light of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (discussed in more detail, 
below), in a June 2002 decision, the RO reconsidered the 
claim of entitlement to service connection for PTSD as if it 
were an original claim.  Hence, the Board has characterized 
this matter as on the title page.  

This appeal also arises from a  January 2003 rating decision 
that denied the veteran's claim for separate ratings for 
bilateral tinnitus.  The veteran filed an NOD in November 
2003 and the RO issued an SOC in May 2004.  The veteran filed 
a  substantive appeal in May 2004.

The Board's decision on the claim for service connection for 
tinnitus is set forth below.  The claim for separate ratings 
for bilateral tinnitus is the subject of a stay.

Regarding the claim involving tinnitus, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) recently issued a decision in Smith v. Nicholson, 
No. 01-623 (U.S. Vet. App. April 5, 2005), that reversed a 
decision of the Board that concluded that no more than a 
single 10-percent disability evaluation could be provided 
for tinnitus, whether perceived as bilateral or unilateral, 
under prior regulations.  The United States Department of 
Veterans Affairs (VA) disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned 
on appeal, the Secretary of Veterans Affairs has imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
include (1) all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent is sought; 
and (2) all claims in which a claim for service connection 
for tinnitus filed prior to June 10, 1999, was denied on the 
basis that the veterans' tinnitus was not "persistent" for 
purposes of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  
Once a final decision is reached on appeal in the Smith 
case, the adjudication of any tinnitus cases that have been 
stayed (to include the one currently on appeal) will be 
resumed.  

As a final preliminary matter, the Board notes that, in May 
2004, the veteran submitted a statement indicating that he 
had to leave his job in law enforcement because his symptoms 
had worsened.  In light of the denial, below, and because the 
veteran has no other service-connected disabilities, the 
Board construes this assertion as a claim for a total 
disability rating for nonservice-connected pension purposes.  
As the RO has not adjudicated such a claim, it is not in 
appellate status; however, it is referred to the RO for 
appropriate action.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  Although treatment records include an assessment, by a 
psychologist, of "probable PTSD," the weight of the 
competent medical evidence establishes that that the veteran 
does not meet the diagnostic criteria for PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
VCAA was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for PTSD has been accomplished.  

Through the December 2003 SOC and the RO's letter of July 
2001, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the claim currently under 
consideration,  and the bases for the denial of the claim.  
After each, they were given the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim. 

The Board also finds that the notice letter of July 2001 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letter also requested that he identify 
and provide the necessary releases for any medical providers 
from whom he wished the RO obtain medical records and 
consider evidence.  Pursuant to the aforementioned document, 
the veteran has also been afforded the opportunity to present 
evidence and argument in support of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, the first three requirements have been met in the 
instant case.  With respect to the fourth requirement, it 
does not appear that the veteran has been given explicit 
notice regarding the need to submit all pertinent evidence in 
his possession; however, the Board finds that actions of the 
RO have put the veteran on notice of the need to give to VA 
any evidence pertaining to his claim.  As he was informed of 
the evidence needed to support his claim, it is reasonable to 
expect that he would submit any such evidence identified by 
the RO that was in his possession.  As such, the Board finds 
that all four content of notice requirements have essentially 
been met. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided before 
and after the rating action on appeal; however, the Board 
finds that any lack of pre-adjudication notice in this case 
has not prejudiced the veteran in any way.

As noted above, the RO issued the December 2003 SOC 
explaining what was needed to substantiate the veteran's 
claim and the veteran was thereafter afforded the opportunity 
to respond.  Moreover, the RO notified the veteran of the 
VCAA duties to notify and assist in its July 2001 letter.  
The veteran indicated that he received treatment through the 
VA Medical Center (VAMC) in St. Louis, Missouri.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran in connection 
with the claim for service connection for PTSD.  The veteran 
indicated that he received treatment through VA and those 
records have been obtained and associated with the file.  The 
veteran was also afforded a VA examination, the report of 
which is of record.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim under consideration, such 
error is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for PTSD.  

II. Background

Service medical records contain no reference to any 
complaints, findings, or diagnosis of PTSD.  These records 
reflect that the veteran received a superficial wound in June 
1969 due to a grenade fragment.

Service personnel records show that the veteran served in 
Vietnam from July 1968 to July 1969, with military occupation 
specialties of cannoneer, beginning in July 1968, and prime 
mover driver, beginning in October 1968.  He did not receive 
any awards or decorations specifically demonstrative of 
combat services.  

Treatment records from the St. Louis VAMC, dated from April 
2000 to February 2003, indicate that the veteran received 
outpatient treatment from a clinical psychologist.  A May 
2000 psychology consultation report documented the veteran's 
military history, to include several in-service stressors, as 
well as post-service symptoms.  The psychologist noted that 
the veteran presented with several PTSD symptoms and 
diagnosed "probable PTSD" with mild-moderate symptoms 
levels.  The "probable PTSD" diagnosis was repeated in a 
counseling record dated in January 2001.  A social survey was 
conducted in March 2002.  The veteran's military, personal, 
and employment history were documented, but did not include a 
diagnosis.  

The veteran underwent a VA examination in March 2002.  The 
examiner reviewed the veteran's claims file and VAMC records, 
and interviewed the veteran.  At that time, the veteran 
reported that he began to experience problems with 
irritability, intrusive thoughts about his military 
experience, and difficulty controlling his anger after he 
separated from service.  He reported that his symptoms made 
it difficult for him to maintain employment until he became a 
police officer in 1988.  He indicated that he did not seek 
psychological services until 2001.  The diagnoses were 
intermittent explosive disorder, alcohol dependence that was 
in remission by the veteran's report, and amphetamine 
dependence that was in remission by the veteran's report.  
The examiner noted that although the veteran endorsed some 
symptoms consistent with a diagnosis of PTSD (e.g., exposure 
to traumatic events, nightmares, intrusive thoughts, trauma 
related amnesia, sleep disturbance, and irritability), the 
low frequency and limited severity of avoidance-related 
behavior did not warranted a diagnosis of PTSD.  The examiner 
also provided a number of specific examples as to why the 
veteran's symptoms did not meet the diagnostic criteria for 
PTSD.

VAMC records dated in October 2002 and February 2003 indicate 
the veteran was seen by psychiatric services for medicinal 
control of some of his symptoms.  The physician prescribed 
medication to help the veteran sleep; however, these notes 
reflect no specific diagnosis.


III. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Sservice connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (which 
incorporates the Fourth Edition of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2004).  [Parenthetically, 
the Board notes that 38 C.F.R. § 3.304(f) was amended, 
effective March 7, 2002, with respect to claims based on 
personal assault.  See 67 Fed Reg. 10330-10332 (March 7, 
2002); 38 C.F.R. § 3.304(f)(3) (2004).  That amendment does 
not change the three criteria noted above, or affect the 
claim currently on appeal.]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  VA must make a specific 
finding as to whether the veteran engaged in combat.  See 
Gaines v. West, 11 Vet. App. 353, 359 (1998); Cohen v. Brown, 
10 Vet. App. 128, 145 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Participation in combat, a determination that 
is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f) (2004); 
Cohen, 10 Vet. App. 128, 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

Before VA considers whether the veteran engaged in combat 
with the enemy or whether he has in-service stressors that 
are otherwise verified, the evidence must establish a 
diagnosis of PTSD.  In this case, the Board finds that 
service connection for PTSD is precluded because the first 
essential requirement for a grant of service connection-
competent and persuasive evidence of the claimed disability-
is not met.  

The Board is cognizant that the veteran's psychologist that 
has counseled the veteran indicated he had several PTSD 
symptoms, and diagnosed probable PTSD, without more.  The 
Board finds that this assessment, when considered in light of 
the other competent and probative evidence of record, does 
not provide a basis for concluding that the veteran actually 
meets the diagnostic criteria for PTSD.  

The other evidence pertinent to this question is the opinion 
of the March 2002 examiner, which, as indicated above, was 
based upon review of the claims file and comprehensive 
interview with, and examination of, the veteran.  That 
examiner also noted that the veteran endorsed some symptoms 
of PTSD; however, based on consideration of the veteran's 
symptoms in light of the actual diagnostic criteria for PTSD, 
that physician concluded that the full diagnostic criteria 
for PTSD were not met.  The Board finds that this medical 
opinion, based upon consideration of the veteran's medical 
history and the governing authority, and supported by clear 
rationale, is the most probative (persuasive) evidence on the 
question of whether the veteran, in fact, meets the 
diagnostic criteria for PTSD.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

As indicated above, Congress has specifically limited 
entitlement to service-connection for instances in which 
disease or injury have resulted in a known disability.  See 
38 U.S.C.A. § 1110.  Hence, where, as here, the weight of the 
competent evidence establishes that the veteran does not meet 
the diagnostic criteria for the claimed disability, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Board does not doubt the sincerity of the veteran's 
beliefs that he currently has PTSD as a result of in-service 
stressful experiences.  However, as a layperson without the 
appropriate medical training and expertise, he simply is not 
competent to provide probative evidence on a medical matter, 
such as whether he meets the diagnostic criteria for PTSD.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For the same reasons, the veteran's 
representative-also a layperson-is not competent to 
effectively challenge the March 2002 examiner's assessment of 
intermittent explosive disorder on the basis of his 
assertions, alone.  Id.  

Under these circumstances, the Board concludes that the claim 
for service connection for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence on the question of whether the 
veteran actually meets the diagnostic criteria for PTSD-
currently, the pivotal question in this case-weighs against 
the claim, that doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


